DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-16 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a mental process. The claim is directed to obtaining information and performing a changing process.  Obtaining information can be merely reading, hearing, observing, etc. information, which can be performed in the human mind.  Performing a changing process, as described in the specification and, for example, in claim 2, can be merely changing a threshold.  Thus, this limitation can be directed to changing a theoretical value and can also be performed in the human mind.  Therefore, the claim as a whole is directed to a mental process.  This judicial exception is not integrated into a practical application because the remainder of the claim merely describes the intended field of use, but does not provide any additional limitations or scope to the claims.  Therefore, the claim is only directed to the limitations of obtaining information and performing a changing process and, thus, to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of an electronic control unit is merely a generic computer component recited at a high level upon which the limitations are implemented on.  Mere implementation of an abstract 
Claim(s) 2-7 and 9-16 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claims 2-7 and 9-16 merely add details about the information used or additional determining steps that can also be performed in the human mind.  Therefore, these claims do not integrate the abstract idea into a practical application or add significantly more beyond the abstract idea.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20190135239 to Rice.
As per claim 1, Rice discloses a vehicle-installed sensor cleaning apparatus applied to an own vehicle installed with a vehicle-installed sensor, comprising an electronic control unit configured to execute an automatic cleaning process to dean a detection part of the vehicle-installed sensor by a cleaning liquid when an automatic cleaning condition becomes satisfied (Rice; At least the abstract), wherein:
the electronic control unit is configured to:
obtain information on a present position of the own vehicle as vehicle information (Rice; At least paragraph(s) 33, 66, and 68); and

As per claim 2, Rice discloses wherein: the automatic cleaning condition is a condition that an accuracy index value representing a detection accuracy level of the vehicle-installed sensor is smaller than or equal to a predetermined determination threshold (Rice; At least paragraph(s) 33 and 96; detection of an object, e.g., stoplight, has to have some threshold to determine if the object is observed or not); and
the changing process is a process to change the predetermined determination threshold, depending on the vehicle information (Rice; At least paragraph(s) 33 and 96; the threshold is based on whether or not the object is expected to be in the area).
As per claim 3, Rice discloses wherein: the vehicle information includes a traffic light distance between (i) the present position of the own vehicle and (ii) a traffic light regulating a moving of the own vehicle (Rice; At least paragraph(s) 33 and 96).
As per claim 9, Rice discloses wherein: the vehicle information includes a traffic light distance between (i) the present position of the own vehicle and (ii) a traffic light regulating a moving of the own vehicle (Rice; At least paragraph(s) 33 and 96); and
the automatic cleaning condition is a condition that (i) the traffic light distance is shorter than a first distance, and (ii) an accuracy index value representing a detection accuracy level of the vehicle-installed sensor is smaller than or equal to a predetermined determination threshold (Rice; At least paragraph(s) 33 and 96; the traffic light has to be expected, i.e., less than some distance, and there must be some threshold to determine whether or not the traffic light is observed or not). 

As per claim 10, Rice discloses wherein: the vehicle information includes an area distance between (i) the present position of the own vehicle and (ii) an area where a detection accuracy level of the vehicle-installed sensor higher than or equal to a predetermined accuracy level is required (Rice; At least paragraph(s) 33 and 96).
As per claim 11, Rice discloses wherein: the area is an area where the own vehicle is presumed to be braked (Rice; At least paragraph(s) 33, 77, and 96).
As per claim 13, Rice discloses wherein: the vehicle information includes an area distance between (i) the present position of the own vehicle and (ii) an area where a detection accuracy level of the vehicle-installed sensor higher than or equal to a predetermined accuracy level is required (Rice; At least paragraph(s) 33 and 96); and
the automatic cleaning condition is a condition that (i) the area distance is shorter than a first distance, and (ii) an accuracy index value representing the detection accuracy level of the vehicle-installed sensor is smaller than or equal to a predetermined determination threshold (Rice; At least paragraph(s) 33 and 96; the traffic light has to be expected, i.e., less than some distance, and there must be some threshold to determine whether or not the traffic light is observed or not).
As per claim 16, Rice discloses wherein: the vehicle-installed sensor is a sensor which detects a situation behind the own vehicle (Rice; At least paragraph(s) 23); and
the electronic control unit is configured to change the automatic cleaning condition to be satisfied at a higher detection accuracy level of the vehicle-installed sensor when the vehicle-installed sensor detects a following vehicle which approaches the own vehicle from behind the own vehicle at a moving speed higher than or equal to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of U.S. Patent Application Publication 2018/0364046 to El Assaad.
As per claim 4, Rice discloses determining the distance to a stop light (Rice; At least paragraph(s) 33), but does not explicitly disclose receiving information from a traffic light transmitter, i.e., the electronic control unit is configured to obtain the traffic light distance, based on a traffic light installation signal transmitted from a transmitter and representing that the traffic light is installed.
However, the above features are taught by El Assaad (El Assaad; At least the abstract and paragraph(s) 10-12).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of El Assaad into the invention of Rice with the motivation of simple substitution of one known element for another to obtain predictable results. Using information transmitted from the traffic light instead of or along with information from a map would be within the skill of and obvious .  
Claim Rejections - 35 USC § 103
Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of U.S. Patent Application Publication 2022/0057508 to Kim et al.
As per claim 5, Rice discloses wherein: the vehicle information includes a traffic light distance between (i) the present position of the own vehicle and (ii} a traffic tight regulating a moving of the own vehicle (Rice; At least paragraph(s) 33 and 96);
the automatic cleaning condition is a condition that an accuracy index value representing a detection accuracy level of the vehicle-installed sensor is smaller than or equal to a predetermined determination threshold (Rice; At least paragraph(s) 33 and 96; detection of an object, e.g., stoplight, has to have some threshold to determine if the object is observed or not);
the changing process is a process to change the predetermined determination threshold, depending on the traffic light distance (Rice; At least paragraph(s) 33 and 96; the threshold is based on whether or not the object is expected to be in the area); and
Rice does not explicitly disclose multiple threshold, i.e., the electronic control unit is configured to:
set a first threshold as the predetermined determination threshold when the traffic light distance is longer than or equal to a first distance;

set a third threshold smaller than the first threshold as the predetermined determination threshold when the traffic light distance is shorter than the second distance.
However, the above features are taught by Kim (Kim; At least paragraph(s) 103).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kim into the invention of Rice with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Kim teaches that as the distance between a sensor, such as a camera, and an object increases, the accuracy of the camera in detecting the object decreases.  Therefore, one of ordinary skill in the art would recognize that as the vehicle approaches the object, the accuracy and ability to observe the object increases, thus greater reliability performance would be achieved by having multiple threshold that correspond to the better expected accuracy.  The number and values of the thresholds would be a matter of design choice.  
As per claim 12, Rice discloses wherein: the vehicle information includes an area distance between (i) the present position of the own vehicle and (ii) an area where a detection accuracy level of the vehicle-installed sensor higher than or equal to a predetermined accuracy level is required (Rice; At least paragraph(s) 33 and 96);
the automatic cleaning condition is a condition that an accuracy index value representing a detection accuracy level of the vehicle-installed sensor is smaller than or 
the changing process is a process to change the predetermined determination threshold, depending on the area distance (Rice; At least paragraph(s) 33 and 96); and
Rice does not explicitly disclose multiple thresholds, i.e., the electronic control unit is configured to:
set a first threshold as the predetermined determination threshold when the area distance is longer than or equal to a first distance;
set a second threshold larger than the first threshold as the predetermined determination threshold when the area distance is shorter than the first distance and longer than or equal to a second distance; and
set a third threshold smaller than the first threshold as the predetermined determination threshold when the area distance is shorter than the second distance.
However, the above features are taught by Kim (Kim; At least paragraph(s) 103).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kim into the invention of Rice with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Kim teaches that as the distance between a sensor, such as a camera, and an object increases, the accuracy of the camera in detecting the object decreases.  Therefore, one of ordinary skill in the art would recognize that as the vehicle approaches the object, the accuracy and ability to observe the object increases, thus greater reliability performance would be achieved by having multiple threshold that correspond to the .
Claim Rejections - 35 USC § 103
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Kim as applied to claim 5, and in further view of El Assaad.  
As per claim 6, Rice discloses determining the distance to the traffic light, which must have a threshold to determine whether or not the traffic light is expected to be observed (Rice; At least paragraph(s) 33 and 96), but does not explicitly disclose wherein the electronic control unit is configured to determine that the traffic light distance is longer than or equal to the first distance when the electronic control unit does not receive a traffic light installation signal transmitted from a transmitter and representing that the traffic light is installed.
However, the above features are taught by El Assaad (El Assaad; At least the abstract and paragraph(s) 10-12).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of El Assaad into the invention of Rice with the motivation of simple substitution of one known element for another to obtain predictable results. Using information transmitted from the traffic light instead of or along with information from a map would be within the skill of and obvious to one in the art.  Using the transmitted information may be more accurate since the location could be exactly known and short-range communication would have less error that a longer range one, such as GPS signals or using both would provide better accuracy by using two independent signals or a backup in case one system went down.  
As per claim 7, Rice discloses determining a distance to a traffic light and, in view of Rice, would determine multiple threshold distances to the traffic light, but does not explicitly disclose that the distance is based on a transmitted signal from the traffic light.  
However, the above features are taught by El Assaad (El Assaad; At least the abstract and paragraph(s) 10-12).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of El Assaad into the invention of Rice with the motivation of simple substitution of one known element for another to obtain predictable results. Using information transmitted from the traffic light instead of or along with information from a map would be within the skill of and obvious to one in the art.  Using the transmitted information may be more accurate since the location could be exactly known and short-range communication would have less error that a longer range one, such as GPS signals or using both would provide better accuracy by using two independent signals or a backup in case one system went down.
Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice, in view of Kim as applied to claim 5, and in further view of U.S. Patent Application Publication 2019/0322245 to Kline et al.
As per claim 8, Rice does not explicitly disclose wherein: the electronic control unit is configured to execute a manual cleaning process to clean the detection part by the cleaning liquid when (i) the traffic light distance is longer than or equal to the second distance, and (ii} a switch to request to clean the detection part is operated.
.  
Claim Rejections - 35 USC § 103
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of U.S. Patent Application Publication 2020/0094784 to Herman et al.
As per claim 14, Rice discloses wherein: the vehicle information includes an area distance between (i) the present position of the own vehicle and (ii) an area where a detection accuracy level of the vehicle-installed sensor higher than or equal to a predetermined accuracy level is required (Rice; At least paragraph(s) 33 and 96);
the automatic cleaning condition is a condition that an accuracy index value representing a detection accuracy level of the vehicle-installed sensor becomes smaller than or equal to a predetermined determination threshold (Rice; At least paragraph(s) 33 and 96; the traffic light has to be expected, i.e., less than some distance, and there must be some threshold to determine whether or not the traffic light is observed or not);
the changing process is a process to change the predetermined determination threshold, depending on the area distance (Rice; At least paragraph(s) 33 and 96); and

set a first threshold as the predetermined determination threshold when the area distance is longer than or equal to a distance presumed for the own vehicle to move until cleaning the detection part is finished; and
set a second threshold larger than the first threshold as the predetermined determination threshold when the area distance becomes equal to the distance presumed for the own vehicle to move until cleaning the detection part is finished and immediately afterwards, set a third threshold smaller than the first threshold as the predetermined determination threshold.
However, the above features are taught by Herman (Herman; At least paragraph(s) 68, 74, and 76).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Herman into the invention of Rice with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Herman teaches determining future cleaning requirements based on varying thresholds, map data, sensor data, cleaning duration, etc. and setting a prior threshold lower to clean the sensor before reaching a second location with a higher threshold.  It would be obvious to clean the sensor before certain locations or activities to ensure that the sensor is available and clean to provide the necessary information to the vehicle, as discussed in at least paragraph(s) 74 of Herman.  
Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice.

Rice does not explicitly disclose stop determining whether the automatic cleaning condition is satisfied when the own vehicle is stopped.  However, at the time of filing, it would have been obvious to one of ordinary skill in the art to stop determining whether the automatic cleaning condition is satisfied with the motivation to conserve energy and/or processing power.  If the vehicle is stopped, none of the conditions, threshold, environment, etc. are changing and thus, continuing to check is wasting energy and processing power.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669